                                                                      Case 8:21-bk-10525-ES         Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44   Desc
                                                                                                     Main Document    Page 1 of 13



                                                                        1 Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Ronald Richards (CA Bar No. 176246)
                                                                        6 ron@ronaldrichards.com
                                                                          Law Offices of Ronald Richards & Associates, APC
                                                                        7 P.O. Box 11480
                                                                          Beverly Hills, California 90213
                                                                        8 Telephone: 310.556.1001
                                                                          Facsimile: 310.277.3325
                                                                        9
                                                                          Attorneys for Shady Bird Lending, LLC
                                                                       10
   Professional Corporation




                                                                       11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                       13
                                                                            In re                                        Case No. 8:21-bk-10525-ES
                                                                       14
                                                                            THE SOURCE HOTEL, LLC,                       Chapter 11
SulmeyerKupetz, A




                                                                       15
                                                                                                                         SHADY BIRD LENDING LLC’S REPLY
                                                                       16                    Debtor.                     TO DEBTOR’S SUPPLEMENTAL
                                                                                                                         OPPOSITION TO (A) MOTION OF
                                                                       17                                                SHADY BIRD LENDING, LLC FOR
                                                                                                                         ORDER EXCUSING STATE COURT
                                                                       18                                                RECEIVER FROM TURNOVER OF
                                                                                                                         ASSETS PURSUANT TO 11 U.S.C. §
                                                                       19                                                543; AND (B) NOTICE OF MOTION AND
                                                                                                                         MOTION FOR RELIEF FROM THE
                                                                       20                                                AUTOMATIC STAY UNDER 11 U.S.C. §
                                                                                                                         362 (REAL PROPERTY);
                                                                       21                                                MEMORANDUM OF POINTS AND
                                                                                                                         AUTHORITIES; DECLARATION OF
                                                                       22                                                RONALD RICHARDS IN SUPPORT
                                                                                                                         THEREOF
                                                                       23
                                                                                                                         DATE: June 3, 2021
                                                                       24                                                TIME: 2:00 p.m.
                                                                                                                         PLACE: Courtroom “5A”
                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712228v1
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44            Desc
                                                                                                    Main Document    Page 2 of 13



                                                                        1                   Shady Bird Lending, LLC (“Shady Bird”), herby submits its “Shady Bird

                                                                        2 Lending, LLC’s Reply to Debtor’s Supplemental Opposition to (A) Motion of Shady Bird

                                                                        3 Lending, LLC for Order Excusing State Court Receiver From Turnover of Assets

                                                                        4 Pursuant to 11 U.S.C. § 543; and (B) Notice of Motion and Motion for Relief From the

                                                                        5 Automatic Stay Under 11 U.S.C. § 362 (Real Property); Memorandum of Points and

                                                                        6 Authorities; Declaration of Ronald Richards in Support Thereof” (the “Reply”), in response

                                                                        7 to the “Debtor’s Supplemental Opposition to (A) Motion of Shady Bird Lending, LLC for

                                                                        8 Order Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. §

                                                                        9 543; and (B) Notice of Motion and Motion for Relief From the Automatic Stay Under 11

                                                                       10 U.S.C. § 362 (Real Property)” (the “Supplemental Opposition”), filed by the debtor The

                                                                       11 Source Hotel, LLC (the “Debtor”) in response to the (i) “Motion of Shady Bird Lending,
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 LLC for Order Excusing State Court Receiver From Turnover of Assets Pursuant to 11

                                                                       13 U.S.C. § 543; Memorandum of Points and Authorities; Declarations of Ronald Richards,

                                                                       14 Bellann R. Raile, and Brent Little in Support Thereof” (the “Section 543 Motion”) and (ii)

                                                                       15 “Notice of Motion and Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362
SulmeyerKupetz, A




                                                                       16 (with supporting declarations) (Real Property) (the “Relief From Stay Motion”), filed by

                                                                       17 Shady Bird, and represents as follows:

                                                                       18                                                  I.

                                                                       19                                   PREFATORY STATEMENT

                                                                       20                   As opposed to demonstrating why the Receiver should be removed, and

                                                                       21 relief from stay denied, the Supplemental Opposition actually supports both motions.

                                                                       22 Boiled down to its essence, the Debtor’s argument is that since Shady Bird gifted

                                                                       23 $200,000 to the estate, and the Receiver made crucially needed repairs to help stabilize

                                                                       24 the Project, the Debtor should now get to control the property. The argument is

                                                                       25 disingenuous. The Debtor should not be entitled to benefit from Shady Bird and the

                                                                       26 Receiver’s collective efforts to do what the Debtor still remains incapable of doing.

                                                                       27 Displacing the Receiver and allowing the Debtor - who remains woefully undercapitalized

                                                                       28 and entirely reliant on an affiliated entity for short term financing - to regain control will


                                                                            DAL 2712228v1                                  2
                                                                      Case 8:21-bk-10525-ES          Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44                    Desc
                                                                                                      Main Document    Page 3 of 13



                                                                        1 once again place the Project in peril and will certainly contribute to its further diminution in

                                                                        2 value.

                                                                        3                   As the Court will recall, it continued the hearings on Shady Bird’s Section

                                                                        4 543 Motion and Relief From Stay Motion in order to track what progress, if any, the

                                                                        5 Debtor was making towards exiting this chapter 11 case and what measures the

                                                                        6 Receiver has undertaken to further stabilize the Project. As detailed in “Shady Bird

                                                                        7 Lending LLC’s Supplemental Statement Re (1) Motion of Shady Bird Lending, LLC for

                                                                        8 Order Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. §

                                                                        9 543, and (2) Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362 (with

                                                                       10 supporting declarations) (Real Property); Declarations of Bellann R. Raile and Andrew

                                                                       11 Trost in Support Thereof” (the “Supplemental Statement”) [Docket No. 135], the Receiver
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 has been using the $200,000 “gifted advance” to make desperately needed repairs.

                                                                       13                   The Supplemental Statement demonstrates that the Receiver has been

                                                                       14 doing more than just baby-sitting the Project, and it details the specific steps the Receiver

                                                                       15 has taken with Shady Bird’s advances to remediate serious issues of neglect she
SulmeyerKupetz, A




                                                                       16 identified. After review, the Court surely will conclude that under no circumstances

                                                                       17 should the Receiver be removed pending Shady Bird’s request for relief from stay, or

                                                                       18 verifiable evidence of exit or DIP financing, a sale, or a confirmable plan.

                                                                       19                   The Debtor has offered nothing in the way of funds or expenditures to

                                                                       20 manage or stabilize the Project, and it has yet to show it has any ability to complete the

                                                                       21 Project which Shady Bird estimates will cost upwards of $20,000,000. Even the Debtor

                                                                       22 cannot get its story straight when it comes to determining the amount necessary to fund

                                                                       23 construction through completion. On the one hand, Donald Chae states that it will cost

                                                                       24 anywhere between $12,000,000 to $16,000,000 to compete construction and remove the

                                                                       25 mechanic’s liens in order to gain its certificate of occupancy.1 The Debtor’s new retained

                                                                       26

                                                                       27   1
                                                                             See declaration of Donald Chae filed in support of “Notice of Motion and Motion for Entry of An Order (A)
                                                                            Authorizing Debtor to Use Cash Collateral; and (B) Authorizing Debtor to Obtain Post-Petition Financing
                                                                       28 (footnote continued)


                                                                            DAL 2712228v1                                       3
                                                                      Case 8:21-bk-10525-ES          Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44                Desc
                                                                                                      Main Document    Page 4 of 13



                                                                        1 advisor, Matthew L. Sams, contradicts Mr. Chae and states that it will only take between

                                                                        2 $4,030,000 to $6,055,000 to finish construction.2

                                                                        3                    If necessary, Shady Bird is more than willing to conduct discovery and allow

                                                                        4 this Court to determine on its own what the actual range of construction completion costs

                                                                        5 will be, and the time frame involved for obtaining a certificate of occupancy. What

                                                                        6 remains true, however, is that the costs are in the millions if not tens of millions of dollars,

                                                                        7 and, to date, the Debtor has demonstrated a pronounced inability to locate any financing,

                                                                        8 investors, or buyers willing to take on the Project. Shady Bird, conversely, is more than

                                                                        9 willing to undertake sole control of the Project, and it has communicated its intentions to

                                                                       10 the City of Buena Park (the “City”) to assuage any concerns it may have if relief from stay

                                                                       11 was granted.
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                    Moreover, as detailed in Shady Bird’s Supplemental Statement, the

                                                                       13 Receiver received an initial advance of $31,784.95 from Shady Bird on March 8, 2021,

                                                                       14 followed by a subsequent advance of $63,305.82 on May 6. The initial disbursements

                                                                       15 made by the Receiver for various items totaled $58,234.08, after which the Receiver
SulmeyerKupetz, A




                                                                       16 determined that an additional $118,047.38 in expenses would need to be paid during the

                                                                       17 initial interim period. After subtracting the initial expenses from the first two advances,

                                                                       18 this left a balance of $36,856.69, however, once the additional $118,047.08 was factored

                                                                       19 into the equation, this left a deficit of $81,190.69, which Shady Bird has agreed to

                                                                       20 advance prior to the hearing.

                                                                       21                    Specifically, the Receiver’s first course of action was not only to identify the

                                                                       22 most important items to complete to ensure the health and safety of the Project, but also

                                                                       23 to consider what could be done within budget and the short timeframe for work to be

                                                                       24
                                                                            From M+D Properties On An Unsecured Basis; Declaration of Donald Chae in Support Thereof” (the “Cash
                                                                       25 Collateral Motion”) [Docket No. 123], ¶ 29, p. 27, ll. 23-27.
                                                                            2
                                                                       26    See “Declaration of Matthew L. Sams in Support of Debtor’s Supplemental Opposition to (A) Motion of
                                                                            Shady Bird Lending, LLC for Order Excusing State Court Receiver From Turnover of Assets Pursuant to 11
                                                                       27   U.S.C. § 543; and (B) Notice of Motion and Motion for Relief From the Automatic Stay Under 11 U.S.C. §
                                                                            362 (Real Property)” [Docket No. 132], ¶ 4, p. 3, ll. 10-12.
                                                                       28


                                                                            DAL 2712228v1                                         4
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44         Desc
                                                                                                    Main Document    Page 5 of 13



                                                                        1 completed. In consultation with various parties, the Receiver developed the following

                                                                        2 working list:

                                                                        3                   •      Fire Sprinkler Protection - Investigate what was necessary to secure

                                                                        4 the Project at all levels.

                                                                        5                   •      Freight Elevator - Schedule an inspection by KONE, an engineering

                                                                        6 company specializing in elevator engineering, to determine the safety of the system and

                                                                        7 to make any necessary repairs, and thereafter have the state elevator inspector approve

                                                                        8 the elevator for temporary use.

                                                                        9                   •      Roof Leaks - Repair roof leaks on both roof levels.

                                                                       10                   •      Temporary Closures - Provide temporary closure at all 4th Floor

                                                                       11 openings leading to the exterior side of the Project where doors are not installed.
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   •      Mold - Perform a moisture and mold test to confirm mold damage as

                                                                       13 well as secure a proposal to understand the costs associated with mold removal and

                                                                       14 thereafter undertake the necessary remediation and repairs.

                                                                       15                   •      Pool Deck and Roof Deck - Secure both areas from adjacent
SulmeyerKupetz, A




                                                                       16 property, if possible.

                                                                       17                   •      Sewer - Continue to investigate sewer smell and make necessary

                                                                       18 field repairs.

                                                                       19                   •      Rooftop Mechanical Equipment - Investigate the structural

                                                                       20 requirements regarding the mechanical equipment and duct work at both roof levels and

                                                                       21 complete proper anchoring.

                                                                       22                   •      Replace Broken Windows - Replace two broken windows and the

                                                                       23 glass adjacent to the doorway in the front of the Project.

                                                                       24                   •      Pool Deck - Remove damaged plastic tarps and secure damaged

                                                                       25 deck, if possible.

                                                                       26                   •      Pool - Confirm and implement the necessary protective measures for

                                                                       27 pool safety.

                                                                       28


                                                                            DAL 2712228v1                                  5
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44           Desc
                                                                                                    Main Document    Page 6 of 13



                                                                        1                   •     Temp Power - Confirm where power is coming from that supports the

                                                                        2 Project’s temporary lighting.

                                                                        3                   •     Coupon Samples - Obtain samples from the exiting water lines to

                                                                        4 understand if there is any corrosion and if any action items are required to repair

                                                                        5 identified damage.

                                                                        6                   •     Carpet Protection - Provide protective plastic membrane over

                                                                        7 carpeted floors in all hotel rooms.

                                                                        8                   The Supplemental Statement also walked the Court through how the

                                                                        9 Receiver has ameliorated these identified problems, which are not minor, as the Debtor

                                                                       10 suggests. Shady Bird also presented the Court with the Preconstruction Phase 2A

                                                                       11 Progress Report (the “Phase 2A Report”) dated May 20, 2021, which the Receiver
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 commissioned from Carine Consulting. The Carine Phase 2A Report sets forth in great

                                                                       13 detail the additional remedial measures which need to be taken in the short term to

                                                                       14 stabilize and repair and prevent any further diminution in value to the Project. In other

                                                                       15 words, the Project’s condition (which only has any semblance of stability due solely to the
SulmeyerKupetz, A




                                                                       16 efforts of the Receiver and Shady Bird) is not as rosy as the Debtor paints.

                                                                       17                   Further justifying Shady Bird’s dual request for the Receiver to remain in

                                                                       18 control and for relief from stay is the letter the City sent to the Debtor on May 14, 2021,

                                                                       19 underscoring its serious concerns with the Project’s future. A true and correct copy of the

                                                                       20 May 14, 2021, letter was attached as Exhibit “B” to Shady Birds’ Supplemental

                                                                       21 Statement. According to the City, due to the Receiver’s appointment, as well as the

                                                                       22 Debtor’s subsequent chapter 11 filing, the City (which now also serves as “successor

                                                                       23 agency” to the former community redevelopment agency) has determined that these

                                                                       24 events justify early termination of the financial assistance being provided by the City

                                                                       25 under the Disposition and Development Agreement (“DDA”) dated October 26, 2010, by

                                                                       26 and between the former community redevelopment agency and The Source at Beach,

                                                                       27 LLC (the “Developer”).

                                                                       28


                                                                            DAL 2712228v1                                  6
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44           Desc
                                                                                                    Main Document    Page 7 of 13



                                                                        1                   In light of the Receiver’s appointment and the chapter 11 filing, and given

                                                                        2 the unknown future of the Project, the City’s May 14 letter provided the Debtor and

                                                                        3 Developer notice that it intends to withhold all future “Financial Assistance” payments that

                                                                        4 otherwise might be paid Developer under the DDA unless and until: (i) Developer cures

                                                                        5 these defaults and proceeds with construction of the Hotel Project to the City’s

                                                                        6 reasonable satisfaction, in which case the withheld and future Financial Assistance

                                                                        7 payments might be released on terms acceptable to the City; or (ii) the City declares

                                                                        8 formal default of the DDA and terminates the Financial Assistance, in which case neither

                                                                        9 the withheld nor future payments will be remitted to Developer. According to the City, the

                                                                       10 Financial Assistance payments will be held in an interest-bearing escrow account

                                                                       11 established and managed by the City pending a decision on if or how such funds will be
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 remitted, if ever.

                                                                       13                   This letter, when read in conjunction with the serious issues discovered by

                                                                       14 the Receiver before and during the initial interim period, not only supports a finding of

                                                                       15 “cause” justifying either relief from stay under section 362(d)(1), but also “cause” to
SulmeyerKupetz, A




                                                                       16 authorize the Receiver’s continued possession and control over the Project.

                                                                       17                   There is a mountain of irrefutable evidence showing that, due its current

                                                                       18 neglected and dilapidated state, there is at least a threatened decline in value, such that

                                                                       19 relief from stay for “cause” is warranted at this time under section 362(d)(1). The

                                                                       20 uncontroverted evidence demonstrates that the Project has suffered dramatically during

                                                                       21 the Debtor’s ownership and but for the Receiver’s appointment and Shady Bird’s financial

                                                                       22 commitment, it would only continue to deteriorate and diminish in value. The Debtor

                                                                       23 admittedly lacks the ability to cure the existing loan default or service Shady Bird’s debt,

                                                                       24 and it has no ability to restart, let alone complete, construction, which could cost tens of

                                                                       25 millions of dollars to finish. Importantly, it is only due to Shady Bird’s advances that the

                                                                       26 Receiver is able to bring any sense of stability to the Project.

                                                                       27                   The Debtor cannot enjoy the benefits of the Receiver and Shady Bird’s joint

                                                                       28 efforts and advances, and then argue that this warrants turning the Project back over to


                                                                            DAL 2712228v1                                  7
                                                                      Case 8:21-bk-10525-ES          Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44                     Desc
                                                                                                      Main Document    Page 8 of 13



                                                                        1 the cash poor Debtor, who is barely operating on a shoestring budget with funds provided

                                                                        2 by its affiliated company.

                                                                        3                   Finally, the Debtor certainly cannot tout that it has the unwavering support

                                                                        4 of the City, as the City has now withdrawn its “Opposition By the City of Buena Park to

                                                                        5 Shady Bird Lending, LLC’s Motion for Relief From the Automatic Stay Under 11 U.S.C. §

                                                                        6 362.”3 The City, therefore, has no opposition to Shady Bird foreclosing on the project.

                                                                        7 The City has cancelled all contracts and permits with the Debtor, and the Debtor has

                                                                        8 supplied no evidence demonstrating that it will ever repair its relationship with the City.

                                                                        9 The Debtor also has provided no evidence that any “flag” hotel will continue to work with

                                                                       10 the Debtor on the project. The City’s withdrawal shows implicitly that the only party that

                                                                       11 can save this project is Shady Bird, not the Debtor.
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   As the declaration of Ronald Richards, affixed hereto, confirms, Shady Bird

                                                                       13 has committed $25,052,359.99 to complete the hotel and the funds are in its general

                                                                       14 operating account. The only way for this troubled asset to come to fruition is for Shady

                                                                       15 Bird to immediately start construction, which requires that relief from stay be granted.
SulmeyerKupetz, A




                                                                       16 The prejudice to the City and the other creditors is severe, and more time spent waiting

                                                                       17 for the Debtor to locate financing could kill the market and result in nothing but an

                                                                       18 eyesore on the City’s landscape. The Debtor has no support from anyone to finish this

                                                                       19 project and none was listed in the Motion and not a scintilla of evidence was presented

                                                                       20 as to feasibility or if any lender would lend a dead entity money to pay prior mechanic’s

                                                                       21 liens and EB5 investors. The only way to clear up title and ensure completion is through

                                                                       22 a foreclosure.

                                                                       23                   As a result, Shady Bird reaffirms its request that relief from stay be granted

                                                                       24 under section 362(d)(1) and, alternatively, either the Section 543 Motion be granted or, at

                                                                       25
                                                                            3
                                                                       26    Pursuant to Rule 201 of the Federal Rules of Evidence, the Court is respectfully requested to take judicial
                                                                            notice of the “Notice of Immediate Withdrawal of Opposition By the City of Buena Park to Shady Bird
                                                                       27   Lending, LLC’s Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362” filed on May 26, 2021
                                                                            [Docket No. 143].
                                                                       28


                                                                            DAL 2712228v1                                        8
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44            Desc
                                                                                                    Main Document    Page 9 of 13



                                                                        1 a minimum, the Court maintains the status quo and keeps the Section 543 Order in place

                                                                        2 for at least another 60-90 days, on the same terms and conditions as presently codified in

                                                                        3 the order, until such time as the Debtor (i) obtains an order authorizing DIP financing, or a

                                                                        4 sale of the Project, in an amount to pay off Shady Bird’s debt, in full, or (ii) files a plan of

                                                                        5 reorganization that the Court has determined has a reasonable possibility of being

                                                                        6 confirmed with a reasonable time. At a minimum, the Court should set immediate

                                                                        7 milestones within the next thirty days if for whatever reason relief is not granted.

                                                                        8                                                 II.

                                                                        9                                          CONCLUSION

                                                                       10                   Based on the foregoing, Shady Bird respectfully requests that the Relief
                                                                       11 From Stay Motion be granted in all respects, or, in the alternative, that the Section 543
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 Motion be granted in all respects or granted on a further interim basis, and for such other

                                                                       13 and further relief as the Court deems just and proper under the circumstances.

                                                                       14 DATED: May 27, 2021                       SulmeyerKupetz
                                                                                                                    A Professional Corporation
                                                                       15
SulmeyerKupetz, A




                                                                       16

                                                                       17                                           By: /s/ Daniel A. Lev        _________________
                                                                                                                        Daniel A. Lev
                                                                       18                                               Attorneys for Shady Bird Lending, LLC
                                                                       19 DATED: May 27, 2021                       Law Offices of Ronald Richards & Associates, APC
                                                                       20

                                                                       21
                                                                                                                    By: /s/ Ronald Richards      _________________
                                                                       22                                               Ronald Richards
                                                                                                                        Attorneys for Shady Bird Lending, LLC
                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712228v1                                  9
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44         Desc
                                                                                                    Main Document    Page 10 of 13



                                                                        1                            DECLARATION OF RONALD RICHARDS

                                                                        2                   I, Ronald Richards, declare and state as follows:

                                                                        3                   1.    At all times relevant hereto, I have been the non-member, manager

                                                                        4 for Shady Bird Lending, LLC, a California limited liability company (“Shady Bird”). In this

                                                                        5 capacity, I have personal knowledge of the facts set forth in this declaration, and if called

                                                                        6 as a witness for this purpose, I could and would testify competently under oath to them.

                                                                        7                   2.    I make this declaration in support of the “Shady Bird Lending, LLC’s

                                                                        8 Reply to Debtor’s Supplemental Opposition to (A) Motion of Shady Bird Lending, LLC for

                                                                        9 Order Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. §

                                                                       10 543; and (B) Notice of Motion and Motion for Relief From the Automatic Stay Under 11

                                                                       11 U.S.C. § 362 (Real Property); Memorandum of Points and Authorities; Declaration of
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 Ronald Richards in Support Thereof” (the “Reply”), in response to the “Debtor’s

                                                                       13 Supplemental Opposition to (A) Motion of Shady Bird Lending, LLC for Order Excusing

                                                                       14 State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. § 543; and (B)

                                                                       15 Notice of Motion and Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362
SulmeyerKupetz, A




                                                                       16 (Real Property)” (the “Supplemental Opposition”), filed by the debtor The Source Hotel,

                                                                       17 LLC (the “Debtor”) in response to the (i) “Motion of Shady Bird Lending, LLC for Order

                                                                       18 Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. § 543;

                                                                       19 Memorandum of Points and Authorities; Declarations of Ronald Richards, Bellann R.

                                                                       20 Raile, and Brent Little in Support Thereof” (the “Section 543 Motion”) and (ii) “Notice of

                                                                       21 Motion and Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362 (with

                                                                       22 supporting declarations) (Real Property) (the “Relief From Stay Motion”), filed by Shady

                                                                       23 Bird.

                                                                       24                   3.    I am not a member or owner of Shady Bird, but I am the only one

                                                                       25 who is authorized to execute settlements or act on behalf of the entity.

                                                                       26                   4.    Based on recent discussions between Shady Bird and the City of

                                                                       27 Buena Park (the “City”), the City has withdrawn its “Opposition By the City of Buena Park

                                                                       28 to Shady Bird Lending, LLC’s Motion for Relief From the Automatic Stay Under 11 U.S.C.


                                                                            DAL 2712228v1                                 10
                                                                      Case 8:21-bk-10525-ES        Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44            Desc
                                                                                                    Main Document    Page 11 of 13



                                                                        1 § 362.” The City, therefore, has no opposition to Shady Bird foreclosing on the project.

                                                                        2 The City has cancelled all contracts and permits with the Debtor, and the Debtor has

                                                                        3 supplied no evidence demonstrating that it will ever repair its relationship with the City.

                                                                        4 The Debtor also has provided no evidence that any “flag” hotel will continue to work with

                                                                        5 the Debtor on the project. The City’s withdrawal shows implicitly that the only party that

                                                                        6 can save this project is Shady Bird, not the Debtor.

                                                                        7                   5.    In this regard, Shady Bird has committed $25,052,359.99, which is

                                                                        8 available in its general operating account, to complete construction of the hotel.

                                                                        9 Conversely, the Debtor neither has the available funds nor support from the City to finish

                                                                       10 the project. The only way out for this troubled asset is for Shady Bird to obtain relief from

                                                                       11 stay, foreclose, and to commence construction.
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   I declare under penalty of perjury under the laws of the United States of

                                                                       13 America that the foregoing is true and correct.

                                                                       14                   Executed this 27th day of May, 2021, at Los Angeles, California.

                                                                       15
SulmeyerKupetz, A




                                                                                                                       /s/ Ronald Richards
                                                                       16                                              Ronald Richards
                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2712228v1                                 11
         Case 8:21-bk-10525-ES                   Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44                                     Desc
                                                  Main Document    Page 12 of 13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): SHADY BIRD LENDING LLC’S REPLY TO
DEBTOR’S SUPPLEMENTAL OPPOSITION TO (A) MOTION OF SHADY BIRD LENDING, LLC FOR ORDER
EXCUSING STATE COURT RECEIVER FROM TURNOVER OF ASSETS PURSUANT TO 11 U.S.C. § 543; AND (B)
NOTICE OF MOTION AND MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (REAL
PROPERTY); MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF RONALD RICHARDS IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 27, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attached

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)          , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 27, 2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Overnight Mail
The Honorable Erithe A. Smith
U.S. Bankruptcy Court
Ronald Reagan Federal Building
411 W. Fourth Street, Suite 5040
Santa Ana, CA 92701

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 27, 2021                              Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature



CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10525-ES                   Doc 146 Filed 05/27/21 Entered 05/27/21 16:10:44                                     Desc
                                                  Main Document    Page 13 of 13


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Christopher G. Cardinale on behalf of Creditor City Of Buena Park
ccardinale@agclawfirm.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Amir Gamliel on behalf of Interested Party Courtesy NEF
amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

Robert P Goe on behalf of Creditor Westranco, Inc.
kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Peter F Jazayeri on behalf of Interested Party Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Peter F Jazayeri on behalf of Other Professional Cordes & Company, by and through Bellann Raile
peter@jaz-law.com

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Creditor Shady Bird Lending, LLC
ron@ronaldrichards.com, morani@ronaldrichards.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
